Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claims 1, 3, 5, 6, 8 and 11 have been amended, claims 2 and 9 canceled and claims 16-20 added as requested in the amendment filed on November 08, 2022. Following the amendment, claims 1, 3-8 and 10-20 are pending in the instant application.
2.	Claim 15 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.
3.	Claims 1, 3-8, 10-14 and 16-20 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on November 08, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-8, 10-14 and new claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1, as amended, stands vague and indefinite for failing to articulate a meaningful identification indicator for TIA. Specifically, is not obvious and cannot be determined from the claim or the specification as filed how the act of comparing the determined amount of NT-proANP to a reference amount relates to the identifying measure.
8.	Claim 8, as amended, stands vague and indefinite as being directed to a method of diagnosis while the final step is limited to comparing the calculated ratio to a reference ratio. It is not obvious and cannot be determined from the claim or the specification as filed how the act of comparing relates to the diagnostic measure.
9.	Claims 3-7, 10-14 and new claims 16-20 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	New claims 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, new claims 16 and 19 specifically require possession of the methods as claimed within base claims 1 and 8 “further comprising treating a subject […], the treatment consisting of at least one of administration of one or more of anticoagulation therapy, anti-platelet therapy, aspirin and heparin, stenting and endarterectomy”. Applicant submits at p. 6 of the Response that the support for the new claims is at p. 26, lines 3-9. The cited text starts at p. 25, wherein the whole paragraph reads as follows: 
“The term “recommending” as used herein means establishing a proposal for a therapy which could be applied to the subject. However, it is to be understood that applying the actual therapy whatsoever is not comprised by the term. The therapy to be recommended depends on the outcome of the diagnosis provided by the method of the present invention. The recommendation step referred to above can also, preferably, be automated. Preferably, the diagnosis or aid for diagnosis obtained from the step b) of the method of the present invention, i.e. the diagnostic result of the method, will be used to search a database comprising recommendations of therapeutic measures for the individual possible diagnostic results. Suitable therapies that can be recommended in case TIA has been diagnosed are well known in the art and, preferably, encompass those treatment regimen which aim to reduce the risk of further cerebral ischemic events, in particular the risk of stroke and/or TIA. These treatments include administration of pharmaceuticals, interventions as well as lifestyle changes. The treatment may depend on the cause of TIA. Preferred treatment regimen include anticoagulation therapy, anti platelet therapy, intake of aspirin and/or heparin, stenting (see Chimowitz et al. NEJM 2011: 993 -1003), and endarterectomy, in particular carotid endarterectomy. Preferred lifestyle changes are abstention from smoking and/or alcohol, and weight loss (in particular by reduced calorie intake and/or by increased physical exercise)”. 
Thus, the specification as originally filed, specifically excludes active treatment as part of the inventive concept, and is limited to diagnostic measures only, see highlighted portion of the text. Therefore, the written support for the new claims is not readily apparent in the specification as filed.
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1, 3-8 and 10-14 and new claims 17, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for those reasons of record as applied to claims 1-14 in section 10 of Paper mailed on August 08, 2022.  
At p. 8 of the Response, Applicant submits that the claims are not directed to a patent-ineligible concept because “the claims are directed to methods for identifying a subject as having had a transitory ischemic attack (TIA) in a subject who is suspected to have exhibited a transitory ischemic attack. The claimed methods require an artisan to carry out a number of concrete steps to achieve the identification of whether a patient has or has not had a TIA. […] Applicant further submits that even if the instant claims were directed to the patent- ineligible concept of the presence of NT-proANP in subjects suspected of having had a TIA, the claimed methods are patent eligible because they apply the discovery that levels of NT-proANP are elevated in subjects having had TIA to achieve a new and useful process for confirming that a subject suspected of having had TIA has, in fact, had a TIA”. Applicant’s arguments have been fully considered but are not persuasive because, as fully explained earlier, the concrete steps that are recited within the claims support observation of the natural phenomenon – changes in the levels of naturally occurring factors during a naturally occurring pathology - without significantly more, and as such failing the requirement of patentability under 35 U.S.C. 101. The description of the association between the levels of NT-proANP and pathology of TIA as disclosed in the instant patent application is not disputed; however, claiming the naturally occurring phenomenon is prohibited under the judicial exception of 35 U.S.C. 101.
At p. 9, “Applicant further submits that the diagnosing steps are more than mental steps. In particular, reducing the claimed method to only these recitations are evidence that the Examiner has failed to consider all of the claim elements, both individually and in combination, such that the claims are considered as a whole […]. In particular, the instant claims are directed to a process in which the physical actions that require human intervention of obtaining a sample from a subject, contacting a blood, serum or plasma sample from the subject with a monoclonal anti-NT-proANP antibody that specifically binds NT-proANP, said antibody being bound to a detectable label; determining the amount of NT-proANP in the sample, and identifying whether said subject has exhibited a transitory ischemic attack”. While this has been fully considered, the argument is not persuasive for reasons of record fully explained earlier. Briefly, claims 1, 3-8, 10-14, 17, 18 and 20 set forth the judicial exception for reciting natural law and mental steps of comparing and calculating ratios.  The claims use ordinary methods and techniques to generally obtain biological samples and determine amounts of proteins in the samples, thus failing to integrate the judicial exception into a practical application or to add significantly more to the exception. 
For reasons fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
12.	No claim is allowed.
13.	This application contains claim 15 drawn to an invention nonelected with traverse in Paper filed on June 17, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 29, 2022